DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 6/25/2019, 4/12/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “lower than 15 liters”, 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 3-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 1 and thereby incorporating the same indefinite claim language as claim 1.

Allowable Subject Matter
Claim 1-12 would be allowable if rewritten to overcome the claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, while reciting all of the substantive limitations as they are currently recited in the present application.

The following is a statement of reasons for the indication of allowable subject matter:  
A fluid compressor device for supplying compressed fluid to a cable laying device is well known in the art. The most relevant prior art have been cited and made of record in the present application, as well as in the written opinion of the international search report for corresponding PCT application, PCT/EP2018/052699.

However, none of the prior art fairly teaches or suggests such a fluid compressor device for supplying compressed fluid to a cable laying device wherein the volume of tubing forming fluid path between the supply port and the exhaust value is lower than 10 liters in the manner claimed in the present application. 
There is no clear motivation why or how one of ordinary skill in the art would modify the prior art devices to arrive at the claimed feature of the present application without the hindsight gleaned for the disclosure of the present application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication US 2019/0341752A1 discloses a fiber optic transmission line installation system comprising a line blower assembly (362) connected to an air compressor (114) for propelling the fiber optic transmission line through an outlet (358). Fig. 19 shows the relevant internal components of the installation system.

    PNG
    media_image1.png
    588
    796
    media_image1.png
    Greyscale

Fig. 19 of US 2019/0341752A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/Primary Examiner, Art Unit 2874